 334DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Dynamics Corporation and Aluminum Work-ers International Union,AFL-CIO. Case 11-CA-6418December16, 1976DECISION AND ORDERBy CHAIRMANMURPHY ANDMEMBERSJENKINS ANDWALTHEROn June 30, 1976, Administrative Law Judge ElbertD. Gadsden issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Counselfiled cross-exceptions, a supporting brief, and ananswering brief to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that the Respondent, General Dynam-icsCorporation,Charleston, South Carolina, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.iTheRespondenthas exceptedto certaincredibility findings made bythe AdministrativeLaw JudgeIt is the Board's establishedpolicy not tooverrule an AdministrativeLaw Judge's resolutions with respectto credibili-ty unless the clear preponderanceof all of therelevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544 (1950), enfd 188 F.2d 362 (CA. 3, 1951). We have carefullyexamined the recordand fmd nobasisfor reversinghis findings,noting inparticular that suchfindings primarilyrest on hisopportunityto judge thedemeanorof eachof the witnesses,and on the reasonableprobability of thetruthfulness of their respective testimony consideringthe totality of theevidence received.In sec III, B, of his Decision, the Administrative Law Judgeerroneouslyreferred to certainfactsinvolving statements attributed to Respondent'ssupervisor,Burnett,as pertaining to subpar 8(d) of thecomplaint,ratherthan to subpar 8(b). He further erroneously referred to certain factsconcerning statements attributed to Respondent's industrial relations man-ager, Black, as pertainingto subpar 8(b) of thecomplaint,rather than tosubpar. 8(c). Additionally,he incorrectly used a pronoun of the femalegender in referring to witnessVahs Craver,a male Theseapparentlyinadvertent references,however,do notaffect the results, as on their facetheyare unrelated to any substantive matter2The Administrative Law Judgeconcluded that the statements made byRespondent'ssupervisor,Hoppmann, to employee Crawley on December22, 1975, constitutedunlawful interrogation in violation of Sec. 8(axl)Respondent has excepted to this conclusion on the ground that such conductwas not specificallyalleged in the complaint.While contrary to theAdministrativeLaw Judge'sfindings,such conduct wasnot specifically227 NLRB No. 51alleged, the matter was fully litigated at the hearing Accordingly, as theevidence clearly supports the Administrative Law Judge's conclusion, weadopt his finding of a violation in this regard.See,ag.,Lizdale Knitting Mills,Inc,211 NLRB 966 (1974)DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge: Uponan original and an amended charge filed on January 21,1976, and on March 3, 1976, respectively, by AluminumWorkers International Union, AFL-CIO, herein called theCharging Party,againstGeneral Dynamics Corporation,herein called the Respondent, a complaint was issued bytheGeneral Counsel of the National Labor RelationsBoard,allegingthatRespondent had engaged in unfairlaborpracticesinviolationof Section 8(a)(1) of theNational LaborRelationsAct, as amended, herein calledthe Act.The Respondent filed an answer on April 16, 1976,denying thatithad engagedin any unfair labor practices inviolation of the Act.The hearing in the abovematter washeld before me atCharleston, South Carolina, on May 11, 1976. Briefs havebeen received from counsel for the General Counsel andcounsel for the Repondent, respectively, and have beencarefully considered.Upon the entire record in this case and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACT1.JURISDICTIONRespondent is now, and has been at all times materialherein, a corporation duly organized under and existing byvirtue of the laws of the State of Delaware, with a facility inCharleston, South Carolina, where it is engaged in themanufacture of aluminum tanks for liquid natural gas.During the past 12 months, a representative period,Respondent received goods and raw materials directly frompoints outside the State of South Carolina, valued in excessof $50,000, and it shipped to points outside the State ofSouth Carolina productsvalued in excessof $50,000.The complaintalleges,Respondent admits, and I findthatRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAluminum WorkersInternationalUnion,AFL-CIO,herein called the Charging Party, is now, and has at alltimesmaterial herein,a labor organization within themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundRespondent, a Delaware corporation with a facility inCharleston, South Carolina, is engaged in the manufactureof aluminum spherical tanks to be installed in eight ships inwhich to deliver natural gas from Indonesia to Japan on the GENERAL DYNAMICS CORP.first run.Respondent is building the first three ships todeliver Burma Oil and it will be part owner of the ships.Prior to December 1974 when Respondent purchased theCharleston facility fromWorld Southern Corporation, ithad previously subcontracted the performance of suchwork to World Southern.However, when World Southernstarted experiencing severe production problems and wasunwilling to invest the money needed to complete theproject,theRespondent purchased it from its parentcompany, Pittsburgh-Demoines Steel Company,in Decem-ber 1-974.At the time Respondent made its purchase, theUnited Steel Workers of America were in the process oforganizing World Southern production employees and theRespondent admitted that it,was aware of such unioncampaign.Apparently there was a lack of momentum in theSteelWorkers campaign,--until it was joined on the sameobjective by Aluminum Workers International Union,AFL-CIO,about October 1975.At that time,both Unionscommenced an all-out organizing campaign during whichthe SteelWorkers subsequently abandoned its organizingefforts.The Aluminum Workers Union continued itscampaign which included holding meetings with theemployees of Respondent in November 1975.,B.Employees' Union Activity and Respondent'sAlleged Interrogation About Such ActivityLouis Ellington, also known as Duke Ellington,wasemployed by Respondent-as a weld repairman in the weldmaintenance department from March 1975 until January23, 1976. In November 1975, Ellington and five of his fellowemployees attendeda unionorganizingmeeting at theKnights Inn with John Murphy, representative for theAluminumWorkers_ Union. Ellington signed a unionauthorization card in mid-December 1975 and, in earlyJanuary 1976, distributed about 30 such cards to fellowemployees.With respect to the alleged interrogation by, Respondentas set- forth in paragraph 8(a) of the complaint, Ellingtontestified that his- conversation with Gregory (Greg) Blackwas as follows:A.Mr. Black asked me if anything was wrong withthe guys; he said the guys seemed to-be unhappy. And Itold him, everybody seemed- to be happy they wereworking. And they seemed to be happy.And he asked me if, if it's money,-or-what it is. I toldhim, everybody seemed to be happy, and he said, well, ifit's the union. I tell him that I receive a letter from thesteelworkers.And he said he know that everybodyreceive a letter from the steelworkers.Ellington said the Steel Workers apparently sent the letterin December 1975 as a last effort to organize Respondent'semployees, even though the Aluminum Workers were alsotrying to organize them.'The testimonial versions of the December conversation of LouisEllington and Supervisor Gregory Black are relatively consistent except forEllington's allegation that Black asked him were employees unhappy aboutthe Union. On this testimonial conflict, I credit Ellington's version not only335In responding to Ellington's testimony about the conver-sation carried on with Gregory Black, industrial relationsmanager for Respondent, Black testified as follows:I asked him how things were going. He said, fine. Iasked him how long he had been back with thecompany. I asked him if he had worked with WorldSouthern before, and he said yes.Well, are you aware of any people that are unhappy?Are they unhappy with the benefits or the wages?He said, he didn't think so. He wasn't unhappy. AndI said, well, there seems to be a lot of uneasiness. And hesaid,well, he thought there might be some uneasinessbecause he - and he stated to me that, I believe he hadjust received a letter from the steelworkers. And I said,yes, I know that, because several of our supervisors,who were' hourly under IWorld Southern, are salariedsupervisors under us, had received letters also from thesteelworkers and they returned them over to us....Q.Go ahead, with your conversation.A.So Ellington said that he had received a letter.And I said, yes, I was aware that several letters - theyprobably had a mailing list of all the old employees, andthat they sent them the letters; to everybody.And I said, you know, we have to expect it. But that'sexactly why we came down here; we tried to give themthe same wages and salaries and benefits, as much as wecould, because we did not want a union in.And he said he understood, the wages and benefitswere good.Q.O.K. Was anything else said in that conversa-tion?A.Not that I can recall.Q.O.K.A. I did tell him that my door was always open, ifhe wanted to come up and talk to me at any time, feelfree.Q.Did you ask Mr. Ellington if the union was theproblem?A.No.Q.Was the subject of the union discussed in anyotherway, other than -what you've testified in thisconversation?A. . No.-He denied that he asked Ellington if the Union was theproblem but said he did tell Ellington his door was alwaysopen if he wanted to talk with him. They did not have anyfurther conversation.'With respect to Respondent's, interrogation of its employ-ees as alleged in paragraph 8(b) of the complaint, ElviraCrawley testified that she was_ first employed by Respon-dent in June 1975, and last worked as an aluminum welderin the pipe and skirt shop under. the supervision of MikeDuckworth, until she voluntarily terminated her employ-ment on January 26, 1976. She further testified that inNovember 1975 she hosted a union organizing meeting ather house with union representative, John Murphy, andbecause ofthe unpersuasive manner inwhichBlacktestified, but alsobecause ofhis subsequentcoerciveinterrogationof employee ElviraCrawley,infra,in lateDecember 1975. 336DECISIONSOF NATIONALLABOR RELATIONS BOARDseveral fellow employees. Thereafter, she said she attendedthreeor four union meetings at the Knights Inn inDecember 1975. She signed the union authorization card inlate December 1975 (G.C. Exh. 2) and she distributed about100 union authorization cards to different fellow employeesduring the first work shift.Elvira Crawley further testified that a day or two beforethe last union meeting, on or about December 19, 1975,SupervisorWilliam (Bill) Burnett, for whom she wasworking that day, called a brief safety meeting and, uponconcluding the meeting, Burnett said, "he heard scuttlebuttwas going around about the union - there were unionmeetings and union activity. That the union could not doanything for us. . . . And that, if we were caught partici-pating or being active in the union whatsoever, we would befired. Legally, they could not fire you for being active in theunion, but there were so many other things they could fireyou for."Valis Craverwas employed by Respondent fromJuly 3, 1975, to March 10, 1976, and worked under thesupervisionof Bill Burnett. In part she corroboratedCrawley's version of Burnett's remarks. That is, Cravertestified that Bill Burnett stated during the December safetymeeting that "if anyone was caught signing the union cards,and was talking about the union during the Company'stime or on Company property, there at General Dynamics,that they would be fired"; and that "the ones that's signingthe cards that we could write to some place up in NewYork, I think . . . request you get a card back, if youwanted it "William Burnett, Jr., testified that he was employed byRespondent in July 1975 and worked as a supervisor in thefabrication building.He further testified that he had asafety meeting during the week of December 19, 1975, butthat employee Elvira Crawley was not present. He recalled,however, that one employee did ask him during the meetinghow the Company felt about the Union, and he said he didnot know, they should ask some people from the manage-ment office up front. He continued to testify as follows:A.OK. I went further to tell the people that, if theywere interested in unions, to make sure that theyunderstood what the union was for, that they wereinterested in.Make sure that these unions would berepresentative of their own feelings and their ownneeds, and what they needed.Also, I had a discussion with one of the employeesabout the same thing, about the talking to the frontmanagement. And, he said, well, if you go up front -thiswas Vallis [sic] Craver, by the way - he said, if yougo up front they'll find a way to get rid of you.Q.Who made this statement?A.Vallis [sic] Craver. One of my leadmen.Q.All right, what else was said? Was anything elsesaid about unions in this meeting?A.In general, some of the other employees askedabout the union cards, and I told them that the unioncards were normally a device used to get access to acompany. And that they should be careful as to whatthey sign, and when they sign them, to make sure thatthey were doing this sort of thing, to make sure that theydid not use company time to distribute or solicit forthese cards. It could lead to a dismissal by the company'rules on distribution and solicitation.On cross-examination, Burnett admitted that ElviraCrawley could have overheard or walked up to his safetymeeting since it was held in an open area near her workstation.He denied that he told his employees that he didnot think the Union was a good idea but, instead, said hetold them he didn't think it was good for him. He alsoadmitted that he had been a union member and he deniedthat management had ever instructed supervisors what notto say to the employees. He denied that he knew the unionmeetings were in progress during the months of Novemberand December 1975 and he stated that his employees hadapproached him concerning the Union in the plant on morethan the first occasion which occurred during the Decem-ber meeting.2With respect to the allegation that Respondent interro-gated an employee as described in paragraph 8(c) of thecomplaint,Elvira Crawleyfurther testified that on Decem-ber 22, 1975, while in her work area, Personnel ManagerHarry Hoppmann told her he had been through qualitycontrol and had been informed by employees there that aunion meeting was held on the previous night. He thenasked her if she knew anything about it and she told himshe did not, although she did in fact know there had beensuch a meeting.Harry Hoppmann,Respondent's employment supervisor,testified that in early December 1975 during one of hisoccasional tours of the plant to see if employees werehaving any problems, Gregory Black accompanied him.They stopped at Elvira Crawley's work station to inquireabout the operation of her plasma arc machine which sheoperates. Black asked her if she had any problems and shereplied she did not, but that some of the employees down atthe other end of the shop did. The conversation continuedas follows:I said, oh. H'ummm. No real response to that. Andshe said the union was promising higher wage andbenefits, more benefits to the employees.And Mr. Black,in turn, replied that any time a unionwas trying to enter a plant, they did promise usuallymore benefits and higherwages, too. To employees.And he also stated that the union could promise, youknow, promise these things. And that if the employeesreally wanteda union, then they were going to have one.Then, Ms. Crawley in return, I think it was the lastthing she said, replied back to him, that she wasn't apart of the union, and she didn't want anything to dowith it.2 I credit Elvira Crawley's testimony, which is corroborated in part by thetestimony of employee Valis Craver,because I received the distinctimpressionfromthe mannerin which they testified that theywere telling thetruthAt the same time, I do not credit the testimonial version of SupervisorWilliam Burnett because I was not persuaded by his demeanor that he wastelling thewholetruthMoreover,Burnett's own unqualified testimonyoverstates the law,by telling theemployees they could not solicit for theUnion on companytime or oncompany property, if indeedhe said anythingabouta validprohibition against solicitation GENERAL DYNAMICS CORP.337Elvira Crawley asked him to call her on the telephone. Onthe first occasion she proceeded to advise him that peoplewere being approached by the Union. On the secondoccasion she proceeded to tell him that the Union had ameeting at one of the motels off 1-26. About mid-January1976Mr. Hoppmann said Crawley came to his office andtold him people were passing out union cards in the plantduring working hours. He advised her that the Respondenthad a solicitation rule which prohibited such distributionsduring working hours and that a supervisor would give awarning for solicitation and distribution of such literature.Around the latter part of January 1976 he said Mrs.Crawley came to his office and advised him that she couldnot work the second shift because she had babysittingproblems which she and Respondent could not resolve, andshe voluntarily terminated her employment. Crawley re-turned to the plant several days later to pick up her checkand at that time advised him that the Union had planned topay some sailors to come out during the working hours andput stickers and union literature on the cars of theemployees. He simply advised her that such sailors wouldbe trespassing and the Respondent would have themremoved.Hoppmann denied that he ever asked Crawley aboutunion meetingsand said she did not tell him wny she didnot want to get involved in the Union. On cross-examina-tionHoppmann admitted that he was against the Unioncoming into the plant and he knew that Respondent wasagainst it.He also acknowledged that he knew thatRespondent was against it. He also acknowledged that heknew the employees were talking about the Union and that,during the course of interviewing applicants for employ-ment,he advises the applicant that the Company does notwant a union in the plant.3With respect to the allegation under subparagraph 8(e) ofthe complaint, Carl Binnarr, an overhead crane operatorwho is working under the supervision of John Franklin,testified that he talked to several of his fellow employees inthe plant about the Union in November and December1975 and January 1976, and that he signed a unionauthorization card on February 10, 1976. Binnarr said thatduring the first part of February 1976, while undergoing his90-day performance evaluation by Supervisor John Frank-lin, the following conversation ensued:A.He handed me my evaluation, told me to readover it. And I was reading over it, and he asked me ifanybody from the union had come up and approachedme, and asked me to sign a union card.And I told him, no, i don't know what you're talkingabout. He said, anybody like Clarence Marshall come3 1 do not credit Employment Manager Harry Hoppmann's denial that heasked employee Elvira Crawley ifshe knew anything about a union meetingheld on the previous night because his testimony is inconsistent with thetenor of all of the evidence of record In discrediting said denial I consideredthe fact that Hoppmann admitted he and the Respondent were againstunionization of the plant and such an admission establishes a motive for hisasking such a question.Ialso considered the credited testimony thatHoppmann accompanied Black on a tour of the plant to find out if theemployees had any problems,and I can hardly deem such a curious inquiry,during a period when the witness and other company officials knew therewas union activity in the plant,did not succumb to satisfying that curiosity,especially when they had a motive(opposition to the union)to do soup and ask you to sign a union card? And I told him, no.Hadn't seen Clarence. He was on the third shift.And then heasked me if I signed theunioncard,and Itold him I hadn't signed one yet.He asked meif I wasforthe union, oragainstit.I told him, I was just settingback to see what happened. I hadn't signed the unioncard, yet, and I didn't give him a definite answer,whether I was for it or against it.Supervisor John Franklin acknowledged his giving theperformance evaluation to Bmnarr during the last part ofJanuary 1976 but denied discussing the Union. On cross-examinationhe acknowledged that he personally wasagainst the Union and did not want one in the plant. Hesaid he first learned about the Union in December 1975when flyers were distributed, although he did not know forwhich union or whether Binnarr was involved in unionactivity.4With respect to the interrogation alleged under subpara-graph 8(c) of the complaint, Elvira Crawley testified that, inlateDecember 1975, Supervisor Gregory Black, accompa-nied by the Respondent's safety inspector, standing about30 feet away, approached her and the following conversa-tion ensued.A.Well, he asked me if I had heard about a unionmeeting the night before. I told him, I didn't know whathe was talking about. And he also asked me if I hadattended a union meeting. I also told him, again, Ididn't know what he was talking about.He wanted to know if I knew why the people were sounhappy; why they wanted a union; and I told him, no,Ididn't.He asked me if I had heard anybody complainingabout anything. I told him, the only thing I heard themcomplaining about was the extreme cold in the plant.He said, if I heard anything, would I please let himknow. I told him, I didn't know anything, I didn't wantto get involved, I didn't want to jeopardize my job.Q.And what did he say about that?A.He said I didn't have to worry about that.Safety Inspector Gregory Black testified that he, accom-panied by Mr. Hoppmann, approached Crawley at herwork station in early December 1975, and asked her howwas her machine operating and she said fine. He then askedher how was everything going and she said very well excepttherewas a slight problem in that (pointing) end of theshop. Black continued to testify as follows:So I said, "Well, what do you mean by that?She said, "Well, there's a lot of talk about unionscoming in." And the employees are listening.a I credit the testimonial account of the late January conversation CarlBinnarr stated he had with Supervisor John Franklin, not only because I waspersuaded he was telling the truth but also because my observation ofFranklin did not receive such an impression and because Franklin admittedhe was opposed to unionization of the plant.When Franklin's opposition tothe union is considered, along with the credited testimony of Binnarr and thegeneralpattern of conduct of Respondent's supervisors(Burnett andHoppmann) to discourage union activity, I am comfortably persuaded thatFranklin made the inquiry as alleged 338DECISIONS OF NATIONALI said, well, they're going tolisten. I would listen,myself. And she said, "Well, the major-" I said, "Whatare the major complaints of the employees?"She said, "Benefits andsalaries."She said, "Mydaughter works here. And she just started here, and shemakes almostas much as I do."I said, "Well, your performance review-each perfor-mance review,you'll be going up the ladder more andmore so."And I asked her, how long she had been there, andshe told me. I don't recall the answer. But she told mehow long she had been there, and when her reviewswere coming up.So I said, "Well, I don't understand what theproblems are." She said, "Well, the unions are talkingsick leave and increased pay." And I said, "Well, theyalways talk increased benefits and increased wages toget their foot in the door.But Iguess if that's what theemployees want, that's what they're going to get."And she said, "Well, I'm not for the union anyway.it's all those people down at the other end of the shop.And I'm not for the damn union anyway."So, I said, "Well, fine. You know-it's your ownchoice."Gregory Black further testified that while walking theplant with the new safetyengineer,David Malchano, he didnot discuss employee problems or the Union with ElviraCrawley or any other employees. He said he first learnedabout the Aluminum Workers organizing campaign in lateDecember 1975 when the Union showed up at the gates anddistributed literature.He denied that he heard Respon-dent's employees were engaged in union activity, butinstead said he heard:Q.Didn't you hear that they had gone to unionmeetings?A.But, I did not hear that. I heard-Ms. Crawleytoldme that peo-they were very unhappy, and theunion had promised them-no one mentioned to methat they had been to union meetings.Black admitted that Crawley told him the employeeswere very, very concerned about wages and benefits, andthat concerned him. However, he denied he asked Ellingtonif he was upset about the Union. He did tell Hoppmann,after talking with Crawley about some problems at the endof the shop, that something was happening, and thatRespondent had better find out what it was about. He saidhe meant he wanted to find out about the problems. He didnot know about any employees being upset until he talkedwith Crawley who told him what the problems were. Black'stestimony was corroborated by that of Safety EngineerDavid Malchano.Under intensive examination by the General Counselregarding his knowledge about union activity of theemployees, Black testified as follows:Q.And I believe it was your testimony that shesaid, there's a lot of talk about unions coming in here?A.There's a lot of problems; I think-there's a lotof unhappy people, down in the other end of the shop.LABOR RELATIONS BOARDQ.Well, I copied down what you said prettycarefully, and I think you said-correct my recollection,if I'm wrong-quote-" a lot of talk-she said thatthere was a lot of talk about unions coming in to thisplant."A.She basically said that, yes. If I can recall.Q.Now, as an industrial relations manager, youknow that when people in a plant start talking aboutunions, then you've got some problems. Because youdon't talk about unions if they're satisfied and happy,correct?A.Well, I guess we can get into a philosophy, butthese are very, very young people we employ out there.And if somebody offered carrots, you know, I'd listen.If somebody offers me a whole bunch of carrots, Iwould listen.Q.But you were concerned at that point, when youfound that she made that statement to you, "there's a lotof talk among the employees about the union coming in.Black further testified as follows:Q.So that when you heard, again, from Ms.Crawley, on that day in December, there was a lot oftalkamong the employees about the union, thatnaturally caused you some concern?A.Yes.Q.All right. Now, what did you do about it? Didyou call a meeting of the employees? To find out?A.No.Q.You did not?A.No.Q.Did you call employees individually, or meetthem at their workstations, and ask them-A.No.Q.-individually?A.Well-Q."What's your problem?"A.-"how's everything going?" Usually I start off,"How's everythinggoing?"Q.You mean, you didn't ask them, "Are yousatisfied with your salary?" "Are you satisfied with yourfringe benefits? Are you satisfied with your workingconditions?" You didn't ask those questions?A.Yeah.Q. I thought you said you didn't?A.No, I said I did. I asked Mr. Ellington howthings were going. Was he happy with his benefits; washe happy with his compensation?Q.O.K.A."Where did you work before?" He told me, ahospital,making $2 and something an hour. I said, howmuch are you making here? He told me, $4 andsomething an hour.Q.How many employees did you have in the plantat that time, Mr. Black?A.Approximately 300.Q.300. And Mr. Ellington-other than Ms. Craw-ley,Mr. Ellington was the only employee that youasked, "How are things going?" Whether "you aresatisfiedwith your finges and wages and conditions?"A.No. I'm in the shop a lot. GENERAL DYNAMICS CORP.Q.Answer myquestion.How many other employ-ees did you ask that?A.Several.Q.Several? Several,out of 300?A.Yes.Black said he was confident his employees were notdissatisfied with wages because hebelieved they-were wellpaid.Malchano admitted on cross-examinationthat, whenhe looked into the machine,Black was notright with himwhile-he was talking toCrawley, and that he could notguarantee heheard every part of theirconversation.Harry Hoppmannfurther testified that he talked to aboutthree people in. the plantthat day hewent on thetour withBlack.He said hefirst learnedabout the AluminumWorkers around the first of January whena stack ofliteraturewas, left at the plantgate and that hehad, firstlearned-thatunion meetings were beingheld on January 5when Crawley told him.-Mike Duckworth,supervisorin the pipeand skirt shopunder whom Elvira Crawley worked, testified that Craw-ley's timecard indicatedthatshe was not assigned to BillBurnett's Big Mig department on December19, 1975, asshe testified.Analysis and ConclusionsA determination of the validity of the allegations withwhichRespondent is charged,and the correspondingdefenses asserted by it in response thereto,depends largelyon the determinationof the veracity of theseveral witnesseswhose testimony is highly conflicting.While it is difficult insome instances to resolve such vexing questionsof fact towhich the parties alone bear witness,I am neverthelesscompelled' to consider.the relationship of each witness tothe party on whose behalf he testified,the readily respon-sive,nonselective,nonexaggeratmg,consistent,andstraightforward manner in which he testified,the reasona-bleness of efforts made,by the parties to bring essentialwitnessesand appropriate documentary evidence beforethe court, as well as how such testimony or other evidencerelates to the logical consistency of all of the evidence ofrecord and the sequence of events as they transpired.A decision on the issues presented for determination inthe instant proceeding is governed largely by a resolution ofthe credibility of the testimony of the respective witnessesas it relates to the specific allegations in the complaint. It isparticularly noted that two of the principal witnesses, Louis(Duke)Ellingtonand Elvira Crawley, are no longeremployees of Respondent and, therefore,their testimonyshould not be affected by a motive to favor or disfavor theRespondent.Thus, in evaluating the evidence of record thisfactor is considered along with the other variables inresolving the credibility of the several witnesses.Ordinarily,SupervisorGregory Black's query to employ-ee -Louis(Duke)Ellington, as to whether the employeeswere unhappy about the organizing efforts of other employ-ees and the Union,would not,ipso facto,constitute coerciveinterrogation in violation of Section 8(a)(1) of the Act.However, when Black'smanagerial position as industrialrelationsmanager for Respondent is taken into consider-ation-along with his admitted oppositionto the idea of339unionizationof the plant,his knowledge of the organizingefforts ofthe employees,and his subsequent unequivocalcoercive interrogation of employeeElvira Crawley,infra,the evidenceof recordismore than ample to conclude andfind, as I do,thatBlack's conversation-,with Ellingtonconstitutedcoercive interrogation violative -of -Section8(a)(1) of the Act.The testimony of recordestablishes that on December 22,1975,coinciding with the organizingefforts of Respon-dent's employees,HarryHoppmann,employer serviceadministrator forRespondent,asked employee ElviraCrawley ifshe knew anything about the union meeting heldon the night prior thereto.Again,,management's (Mr.Hoppmann's) question to employeeCrawley,when consid-ered alone,appears to be innocentand of littlesignificance.However,when said question is consideredalong with thefact thatMr. Hoppmann was high in the managerialhierarchyof Respondent;that he had knowledge of theUnion's campaign among the employees; that he admittedthat he was against unionizationof the plant; and that othersupervisors(Burnett,Black,and Franklin)have all beenfound,herein,to have coercivelyinterrogated employeesabout the Union,Mr. Hoppmannindeed appears to be apart of the jigsaw pattern ofmanagement's plan to identifyand learn about the unionactivityof its employees. Suchinterrogationand its objective had to* have, as I find, aninterfering,restraining,and coerciveeffect uponthe exer-cise of Section7 rights ofthe employees, in violation ofSection 8(a)(1) of the Act.The creditedevidenceof record further establishes thatduring the week ofDecember19, 1975,SupervisorWilliam(Bill)Burnettheld a safetymeeting duringwhich time heacknowledgedthat they had heard about the union activityof the employees, and told the employees the Union couldnot do anything for them; that if theemployees were caughtengaged in union activityon company time and propertythey would be fired; that althoughRespondentcould notfire themfor unionactivity it could do'so for many otherthings;and that if there were any employees who hadsigned the union authorizationcard who wanted-to retractor revoketheir authorizationthey could do so by a writtenrequest toa New York office.As alleged in paragraphs 8(d)and (e) of the complaint, such conduct on the part ofRespondent(Supervisor Burnett)clearly constitutes aninterferencewith;a restraintupon, and coercionagainst theexerciseof employees' Section 7rights, in violation ofSection 8(a)(1) of the Act.The evidence of recordalso demonstratesthat,during thefirst part of February1976, SupervisorJohn Franklin didask employeeCarl Binnarr"If anyoneasked him to sign aunion authorizationcard," if he (Binnarr)had signed aunion card,and whetherhe was foror againstthe Union, asalleged in paragraphs8(e) and(f) of the complaint. Suchinterrogationby a supervisor, in a plant whereit is so wellestablished that managementis opposed to the Union, canhave only an interfering,restraining,and coercive effectupon the exerciseof Section 7 rights of the employees, as Ifind, in violationof Section 8(a)(l) ofthe Act. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDTV.THE EFFECT OF THE UNFAIR LABOR PRACTICESORDERSUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices warranting a remedial order, I shall recom-mend that it cease and desist therefrom and that it takecertain affirmative action to effectuate the policies of theAct.Ithaving been found that Respondent interfered with,restrained, and coerced employees Louis Ellington, ElviraCrawley, Carl Binnarr, and other employees in the exerciseof their Section 7 protected rights, in violation of Section8(a)(1) of the Act, the recommended Order will provide thatRespondent cease and desist therefrom.Becauseof the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from or in any other mannerinterfering with, restraining, and coercing employees in theexerciseof their rights guaranteed by Section 7 of the Act.N. L. R. B. v. Entwistle Mfg. Co.,120 F.2d 532, 536 (C.A. 4,1941).Upon the basis of the above findings of fact and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1.General Dynamics Corporation, the Respondent, isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Aluminum Workers International Union, AFL-CIO,is,and has been at all times material herein, a labororganization within the meaning of the Act.3.By interrogating Louis (Duke) Ellington about hisand other employees' past and current union interest oraffiliation,Respondent violated Section 8(a)(1) of the Act.4.By interrogating Elvira Crawley as to whether therehad been a union meeting on the night prior thereto,Respondent violated Section 8(a)(1) of the Act.5.By threatening employee Elvira Crawley and otheremployees with the loss of their job if they engaged in anyunion activity on company time and property, Respondentviolated Section 8(a)(I) of the Act.6.By interrogating employee Carl Binnarr as to wheth-er anyone asked him to sign a union card, if he had in factsigned a union card, and whether he was for or against theUnion, Respondent violated Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:TheRespondent,GeneralDynamicsCorporation,Charleston, South Carolina, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Interrogating its employees about their past andcurrent unioninterestor affiliation.(b)Threatening its employees with discharge if theyengage in protected union activities.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Post at Respondent's plant in Charleston, SouthCarolina, copies of the attached notice marked "Appen-dix." 6Copies of said notice, on forms provided by theRegional Director for Region 11, after being duly signed byRespondent's representatives, shall be posted by it immedi-ately upon receipt thereof, and be maintained by Respon-dent for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondentto insurethat said notices are not altered,defaced, or covered byanyother material.(b)Notify the Regional Director for Region 11, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act notfound herein.S In the event no exceptionsare filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions, and Order,and all objections thereto shall be deemedwaivedfor allpurposes6 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals,the words in the notice reading"Posted by Order oftheNational Labor Relations Board" shall read"Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after ahearing, that we violated Federal law during an employees'organizing campaign in December 1975 and January 1976,we hereby notify you that:WE WILL NOT coercively interrogate employees abouttheir and other employees' union membership, activi-ties,and desires.WE WILL NOT threaten employees with dischargefrom employment if they engage in concerted or unionactivity.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise and GENERAL DYNAMICS CORP.341enjoyment of rights guaranteed to them by Section 7 ofnational Union, AFL-CIO, or any other labor organiza-the National Labor Relations Act, except to the extenttion, except to the extent that such rights may be affectedthat such rights maybe affected by lawful agreements inby lawful agreements in accord with Section 8(a)(3) of theaccord withSection 8(a)(3) of the Act.Act.All our employees are free to become, remain, or refuse toGENERAL DYNAMICSbecome or remain members of Aluminum Workers Inter-CORPORATION